 

Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”), dated as of [●], between Plus
Therapeutics, Inc., a Delaware corporation (the “Company”), and [●]
(“Indemnitee”).

W I T N E S S E T H:

WHEREAS, Indemnitee is either a member of the Board of Directors of the Company
(the “Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company; and

WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers; and

WHEREAS, the Board of Directors of the Company has concluded that, to retain and
attract talented and experienced individuals to serve or continue to serve as
officers or directors of the Company or as an Agent, and to encourage such
individuals to take the business risks necessary for the success of the Company,
it is necessary for the Company contractually to indemnify directors, officers
and Agents and to assume for itself to the fullest extent permitted by law
expenses and damages in connection with claims against such officers, directors
and Agents in connection with their service to the Company; and

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Company is organized, empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive; and

WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or Agent of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided herein; and

WHEREAS, certain defined terms are set forth in Section 17 below:

 



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Company as an
Agent and intending to be legally bound hereby, the parties hereto agree as
follows:

Services by Indemnitee

.  Indemnitee agrees to serve or continue to serve (a) as a director or an
officer of the Company, or both, so long as Indemnitee is duly appointed or
elected and qualified, and until such time as Indemnitee resigns or fails to
stand for election or is removed from Indemnitee’s position in each case in
accordance with the applicable provisions of the Certificate of Incorporation
and Bylaws of the Company, or (b) otherwise as an Agent of the
Company.  Indemnitee may from time to time also perform other services at the
request or for the convenience of, or otherwise benefiting the Company or any
subsidiary of the Company.  Indemnitee may at any time and for any reason resign
or be removed from such position (subject to any other contractual obligation or
other obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in any such
position.

Indemnification of Indemnitee

.  Subject to the limitations set forth herein and particularly in Section 6
hereof, the Company hereby agrees to indemnify Indemnitee as follows:

(a)The Company shall, with respect to any Proceeding (as hereinafter defined),
indemnify Indemnitee to the fullest extent permitted by applicable law or as
such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than the law permitted the Company to provide
before such amendment).  The right to indemnification conferred herein shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Company as an Agent and shall be enforceable as a contract
right.  Without in any way diminishing the scope of the indemnification provided
by this Section 2(a), the rights of indemnification of Indemnitee shall include
but shall not be limited to those rights hereinafter set forth.

(b)The Company shall indemnify Indemnitee if Indemnitee is or was a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was an
Agent of the Company, or any subsidiary of the Company, or by reason of the fact
that Indemnitee is or was serving at the request of the Company as an Agent of
another corporation, partnership, joint venture, trust or other enterprise,
against Expenses (as hereinafter defined) or Liabilities (as hereinafter
defined), actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.

(c)The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was an Agent of the Company, or any
subsidiary of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as an Agent of another corporation,
partnership, joint venture, trust or other enterprise, against (i) Expenses and
(ii) to the fullest extent permitted by law, Liabilities if Indemnitee acted in
good faith and in a manner Indemnitee

2

 



--------------------------------------------------------------------------------

 

reasonably believed to be in or not opposed to the best interests of the
Company, except with respect to both clauses (i) and (ii) hereof, no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Court of Chancery of the State of Delaware or such other
court shall deem proper.

Advancement of Expenses

.  All reasonable Expenses incurred by or on behalf of Indemnitee (including
costs of enforcement of this Agreement) shall be advanced from time to time by
the Company to Indemnitee within thirty (30) days after the receipt by the
Company of a written request for an advance of Expenses, whether prior to or
after final disposition of a Proceeding (except to the extent that there has
been a Final Adverse Determination (as hereinafter defined) that Indemnitee is
not entitled to be indemnified for such Expenses), including without limitation
any Proceeding brought by or in the right of the Company.  The written request
for an advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee.  In the event that
such written request shall be accompanied by an affidavit of counsel to
Indemnitee to the effect that such counsel has reviewed such Expenses and that
such Expenses are reasonable in such counsel’s view, then such expenses shall be
deemed reasonable in the absence of clear and convincing evidence to the
contrary.  By execution of this Agreement, Indemnitee shall be deemed to have
made whatever undertaking as may be required by law at the time of any
advancement of Expenses with respect to repayment to the Company of such
Expenses.  In the event that the Company shall breach its obligation to advance
Expenses under this Section 3, the parties hereto agree that Indemnitee’s
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.

Presumptions and Effect of Certain Proceedings

.  Upon making a request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proof to overcome that presumption in reaching any contrary
determination.  The termination of any Proceeding by judgment, order,
settlement, arbitration award or conviction, or upon a plea of nolo contendere
or its equivalent shall not affect this presumption or, except as determined by
a judgment or other final adjudication adverse to Indemnitee, establish a
presumption regarding any factual matter relevant to determining Indemnitee’s
rights to indemnification hereunder.  If the person or persons so empowered to
make a determination pursuant to Section 5 hereof shall have failed to make the
requested determination within the period provided for in Section 5 hereof, a
determination that Indemnitee is entitled to indemnification shall be deemed to
have been made.

Procedure for Determination of Entitlement to Indemnification

.

(a)Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Company.  Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification.  In any event, Indemnitee
shall submit Indemnitee’s claim for indemnification within a reasonable time,
not to exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award,

3

 



--------------------------------------------------------------------------------

 

conviction, acceptance of a plea of nolo contendere or its equivalent, or final
determination, whichever is the later date for which Indemnitee requests
indemnification.  The Secretary or other appropriate officer shall, promptly
upon receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that Indemnitee has made such request.  Determination of
Indemnitee’s entitlement to indemnification shall be made not later than sixty
(60) days after the Company’s receipt of Indemnitee’s written request for such
indemnification, provided that any request for indemnification for Liabilities,
other than amounts paid in settlement, shall have been made after a
determination thereof in a Proceeding.  If it is so determined that the
Indemnitee is entitled to indemnification, and Indemnitee has already paid the
Liabilities, reimbursement to the Indemnitee shall be made within ten (10) days
after such determination; otherwise, the Company shall pay the Liabilities on
behalf of the Indemnitee if and when the Indemnitee becomes legally obligated to
make payment.

(b)The Company shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Company, Independent Legal Counsel (as hereinafter
defined) shall determine whether Indemnitee is entitled to indemnification.  The
forum shall be any one of the following:

(i)a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;

(ii)by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum;

(iii)Independent Legal Counsel, whose determination shall be made in a written
opinion; or

(iv)the stockholders of the Company.

Specific Limitations on Indemnification

.  Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated under this Agreement to make any payment to Indemnitee with
respect to any Proceeding (and Indemnitee hereby waives and relinquishes any
right under this Agreement, the Certificate of Incorporation, the Bylaws or
otherwise to be indemnified and held harmless or to receive any advancement of
Expenses):

(a)Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Company’s consent, which consent, however,
shall not be unreasonably withheld;

(b)For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company within the meaning of section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or similar provisions of
any state statutory or common law;

(c)To the extent it would be otherwise prohibited by law; or

4

 



--------------------------------------------------------------------------------

 

(d)In connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.

Fees and Expenses of Independent Legal Counsel

.  The Company agrees to pay the reasonable fees and expenses of Independent
Legal Counsel should such Independent Legal Counsel be retained to make a
determination of Indemnitee’s entitlement to indemnification pursuant to Section
5(b) of this Agreement, and to fully indemnify such Independent Legal Counsel
against any and all expenses and losses incurred by any of them arising out of
or relating to this Agreement or their engagement pursuant hereto.

Remedies of Indemnitee

.

(a)In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in the Court of Chancery of
the State of Delaware of the remedy sought.  Alternatively, unless court
approval is required by law for the indemnification sought by Indemnitee,
Indemnitee at Indemnitee’s option may seek an award in arbitration to be
conducted by a single arbitrator in accordance with JAMS’ Comprehensive
Arbitration Rules and Procedures then in effect, which award is to be made
within ninety (90) days following the filing of the demand for arbitration.  The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
arbitration award.  In any such proceeding or arbitration Indemnitee shall be
presumed to be entitled to indemnification and advancement of Expenses under
this Agreement and the Company shall have the burden of proof to overcome that
presumption.

(b)In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c)If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Company shall be bound by such determination.

(d)The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable.  The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

(e)Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this

5

 



--------------------------------------------------------------------------------

 

Agreement shall be advanced by the Company when and as incurred by Indemnitee
irrespective of any Final Adverse Determination that Indemnitee is not entitled
to indemnification.

Contribution

.  To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

Maintenance of Insurance

.  The Company represents that it presently has in place certain directors’ and
officers’ liability insurance policies covering its directors and
officers.  Subject only to the provisions within this Section 10, the Company
agrees that so long as Indemnitee shall have consented to serve or shall
continue to serve as a director or officer of the Company, or both, or as an
Agent of the Company, and thereafter so long as Indemnitee shall be subject to
any possible Proceeding (such periods being hereinafter sometimes referred to as
the “Indemnification Period”), the Company will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all material respects,
coverage both in scope and amount which are substantially similar to that
presently provided or, following the Company’s initial public offering, than
that provided as of the time of such initial public offering.  

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the Indemnification
Period, the Company shall maintain similar and equivalent insurance for the
benefit of Indemnitee during the Indemnification Period (unless such insurance
shall be less favorable to Indemnitee than the Company’s existing policies).

Modification, Waiver, Termination and Cancellation

.  No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

Subrogation

.In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

Notice by Indemnitee and Defense of Claim

.Indemnitee shall promptly notify the Company in writing upon being served with
any summons, citation, subpoena, complaint,

6

 



--------------------------------------------------------------------------------

 

indictment, information or other document relating to any matter, whether civil,
criminal, administrative or investigative that may result in the right to
indemnification or the advancement of Expenses, but the omission so to notify
the Company will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Company’s rights.  If such
omission does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice.  Notwithstanding the foregoing,
such omission will not relieve the Company from any liability that it may have
to Indemnitee otherwise than under this Agreement.  With respect to any
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

(a)The Company will be entitled to participate therein at its own expense; and

(b)The Company jointly with any other indemnifying party similarly notified will
be entitled to assume the defense thereof, with counsel reasonably satisfactory
to Indemnitee; provided, however, that the Company shall not be entitled to
assume the defense of any Proceeding if there has been a Change in Control or if
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee with respect to such
Proceeding.  After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

(i)the employment of counsel by Indemnitee has been authorized by the Company;

(ii)Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii)the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.

(c)The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent;
provided, however, that Indemnitee will not unreasonably withhold his or her
consent to any proposed settlement.

Notices

.  All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

7

 



--------------------------------------------------------------------------------

 

(a)If to Indemnitee, to the address set forth below Indemnitee’s signature on
the signature page hereof.

(b)If to the Company, to:

Plus Therapeutics, Inc.
4200 Marathon Blvd.

Suite 200

Austin, TX 78756

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Nonexclusivity

.  The rights of Indemnitee hereunder shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under applicable law, the Company’s
Certificate of Incorporation or Bylaws, or any agreements, vote of stockholders,
resolution of the Board of Directors or otherwise, and to the extent that during
the Indemnification Period the rights of the then existing directors and
officers are more favorable to such directors or officers than the rights
currently provided to Indemnitee thereunder or under this Agreement, Indemnitee
shall be entitled to the full benefits of such more favorable rights.

Indemnification and Advancement Rights Primary

.  The Company hereby acknowledges that Indemnitee has or may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
one or more parties other than the Company or an affiliate of the Company
(collectively, the “Secondary Indemnitors”).  The Company hereby acknowledges
and the Company and Indemnitee hereby agree that: (i) the Company is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the Secondary Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary); (ii) the Company shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and the
Certificate of Incorporation and/or Bylaws of the Company (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Secondary Indemnitors; and (iii) the Company
irrevocably waives, relinquishes and releases the Secondary Indemnitors from any
and all claims against the Secondary Indemnitors that the Company may have for
contribution, subrogation or any other recovery of any kind in respect
thereof.  The Company further agrees that no advancement or payment by the
Secondary Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Secondary Indemnitors shall have a right of contribution
and/or subrogation to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company.  The Company and
Indemnitee agree that the Secondary Indemnitors are express third party
beneficiaries of the terms of this provision.

8

 



--------------------------------------------------------------------------------

 

Certain Definitions

.

(a)“Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Company or a subsidiary or an affiliate of the
Company, or any other entity (including without limitation, an employee benefit
plan), in each case either at the request of, for the convenience of, or
otherwise to benefit the Company or a subsidiary of the Company.  Any person who
is or was serving as a director, officer, employee or agent of a subsidiary of
the Company shall be deemed to be serving, or have served, at the request of the
Company.

(b)“Change in Control” shall mean the occurrence, after the Company’s initial
public offering, of any of the following:

(i)Both (A) any “person” (as defined below) is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least twenty percent (20%) of the
total voting power represented by the Company’s then outstanding voting
securities and (B) the beneficial ownership by such person of securities
representing such percentage is not approved by a majority of the “Continuing
Directors” (as defined below);

(ii)Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities;

(iii)A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors (the
“Continuing Directors”) who either (A) had been directors of the Company on the
“look-back date” (as defined below) (the “Original Directors”) or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved;

(iv)The stockholders of the Company approve a merger or consolidation of the
Company with any other Company, if such merger or consolidation would result in
the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or less of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(v)The stockholders of the Company approve (A) a plan of complete liquidation of
the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets.

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a

9

 



--------------------------------------------------------------------------------

 

trustee or other fiduciary holding securities under an employee benefit plan of
the Company or of a parent or subsidiary of the Company or (y) a Company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company.

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “Surviving Company”); provided that
the Surviving Company is owned directly or indirectly by the stockholders of the
Company immediately following such transaction in substantially the same
proportions as their ownership of the Company’s common stock immediately
preceding such transaction; and provided, further, that the Surviving Company
expressly assumes this Agreement.

(c)“Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(d)“Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(e)“Final Adverse Determination” shall mean that a determination that Indemnitee
is not entitled to indemnification shall have been made pursuant to Section 5
hereof and either (1) a final adjudication in the courts of the State of
Delaware from which there is no further right of appeal or decision of an
arbitrator pursuant to Section 8(a) hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court or seek an arbitrator’s award pursuant to Section
8(a) for a period of one hundred twenty (120) days after the determination made
pursuant to Section 5 hereof.

(f)“Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), that neither is presently nor in the past five (5) years has been
retained to represent: (i) the Company or any of its subsidiaries or affiliates,
or Indemnitee or any Company of which Indemnitee was or is a director, officer,
employee or agent, or any subsidiary or affiliate of such a corporation, in any
material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person

10

 



--------------------------------------------------------------------------------

 

who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

(g)“Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, Employee Retirement Income Security Act
excise taxes and penalties, penalties and amounts paid in settlement (including
all interest assessments and other charges paid or payable in connection with or
in respect of such judgments, fines, penalties or amounts paid in settlement) of
any Proceeding.

(h)“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, in which Indemnitee was, is or will be involved
as a party, as a witness or otherwise, that is associated with Indemnitee’s
being an Agent of the Company.

Binding Effect; Duration and Scope of Agreement

.  This Agreement shall be binding upon the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs and personal and legal
representatives.  This Agreement shall be deemed to be effective as of the
commencement date of the Indemnitee’s service as an officer or director of the
Company and shall continue in effect during the Indemnification Period,
regardless of whether Indemnitee continues to serve as an Agent.

Severability

.  If any provision or provisions of this Agreement (or any portion thereof)
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:

(a)the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby; and

(b)to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

Governing Law

.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within the State of
Delaware, without regard to conflict of laws rules.

Consent to Jurisdiction

.  Except with respect to any arbitration commenced by Indemnitee pursuant to
Section 8 of this Agreement, the Company and Indemnitee each irrevocably consent
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.

Entire Agreement

.  This Agreement represents the entire agreement between the parties hereto,
and there are no other agreements, contracts or understandings between the
parties

11

 



--------------------------------------------------------------------------------

 

hereto with respect to the subject matter of this Agreement, except as
specifically referred to herein or as provided in Section 15 hereof.

Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement.

[Signature Page Follows]

 

 

12

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

PLUS THERAPEUTICS, INC.,
a Delaware corporation

 

 

 

 

By:



 

Name:

Marc Hedrick, M.D.

Title:   Chief Executive Officer

 

 

 

INDEMNITEE

 

 

 

 

By:



Printed name:  

 

 

Address:



 



   

 

13

 

